DETAILED ACTION
This is the first Office Action regarding application number 16/573,639, filed on 09/17/2019, which is a continuation of application number 15/705,910, filed on 09/15/2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election of Restricted Inventions
The Applicant’s election without traverse of Group I, Species A1 and B1 (claims 1-11 and 13-17) in the reply filed on 02/04/2021 is acknowledged.

Status of Claims
Claims 1-20 are currently pending.
Claims 12 and 18-20 are withdrawn.
Claims 1-11 and 13-17 are examined below.
No claim is allowed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Regarding claim 1, the ‘035 patent discloses, in nearly identical terms, a module connector for a flexible photovoltaic module comprising an insert and a clamp, including each of the other recited features (insert body, electrical leads, cables, clamp body portion, etc.), and in particular the offset of the second clamping portion surfaces (see claims 1 and 6). 
Regarding claim 16, the ‘035 patent discloses, in nearly identical terms, a module connector for a flexible photovoltaic module comprising an insert and a clamp, including each of the other recited features (insert body, electrical leads, cables, clamp body portion, etc.) (see claim 1). 


Claim Objections 
Claims 2-11, 13-15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
No claim is allowed.

MORRIS (US 2014/0168927 A1) is the closest prior art reference.  MORRIS teaches a module connector attached to an edge surface of the photovoltaic module (Fig. 4) with several of the claimed features—however, MORRIS lacks a number of features such as an insert configured to be inserted into a clamp, and where the clamp includes a body portion and first and second clamping portions.  Further search and review of the prior art did not reveal any embodiments thereof or motivations to modify in such ways.
SCHOLZ (US 2008/0156365 A1) is another close prior art reference. SCHOLZ teaches an edge mount module connector having a cable, and two-piece housing enclosing the cable and the electrical lead (Fig. 12 below), but lacks a clamp or a separate insert body.

    PNG
    media_image1.png
    632
    668
    media_image1.png
    Greyscale


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721